Citation Nr: 1641621	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  10-47 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for tinnitus.


2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1967 to October 1987, to include service in the Republic of Vietnam. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran's perfected appeal initially included the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  A May 2013 rating decision granted service connection for PTSD with depressive disorder.  As the May 2013 rating decision constitutes a complete grant of the benefit sought, that issue is not before the Board.

The Veteran has filed a notice of disagreement (NOD) at the RO regarding entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Such appeal is listed in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the United States Court of Appeals for Veterans Claims (Court) decision in Manlincon v. West, 12 Vet. App. 238 (1999), in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board now may delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the issue of entitlement to a TDIU will be the subject of a later Board decision, if ultimately necessary.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for tinnitus was last denied in an October 2006 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period.

2.  Evidence received since the final October 2006 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for tinnitus.


CONCLUSIONS OF LAW

1.  The October 2006 rating decision that denied the Veteran's claim of entitlement to service connection for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2006).

2.  New and material evidence having been received, the Veteran's claim of entitlement to service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2015).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for tinnitus was last denied in an October 2006 rating decision on the basis that the Veteran's tinnitus was not incurred in or otherwise related to his military service.  Although the Veteran was notified of this rating decision and his appellate rights in a November 17, 2006 letter, he did not appeal.  Additionally, while additional treatment records were received during the appeal period, they were not material to the Veteran's claim for tinnitus.  As such, the October 2006 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2006).

In February 2009, the Veteran filed a petition to reopen his claim for tinnitus.  An October 2009 rating decision reopened the Veteran's claim but denied it on the merits.  The Veteran timely appealed.  

Regardless of the RO's reopening of the claim, the Board must address the question of whether new and material evidence has been received.  Evidence received since the last final denial of the Veteran's claim in the October 2006 rating decision includes additional lay statements, VA treatment records, and an April 2009 VA audiological examination report.  All the evidence is new, in that it was not previously of record at the time of the October 2006 rating decision.  Additionally, the April 2009 examination report is material because it addresses the circumstances surrounding the onset of the Veteran's tinnitus as well as whether the Veteran's tinnitus is related to his service-connected bilateral hearing loss.  As this evidence goes to one of the previously unestablished elements for service connection, a possible relationship between the Veteran's current tinnitus and his service-connected hearing loss and / or a service-connected disability, the Board finds that new and material evidence has been received.  Shade, 24 Vet. App. at 117.  Therefore, the Veteran's claim of entitlement to service connection for tinnitus is reopened.
ORDER

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened, and to that extent only the appeal is granted.


REMAND

The Board finds that further development is necessary prior to appellate review.  

The April 2009 VA examiner diagnosed the Veteran with tinnitus and opined that the Veteran's tinnitus was less likely as not a symptom associated with the Veteran's service-connected hearing loss.  The examiner went on to state that there was insufficient information available to render an opinion as to the etiology of the Veteran's tinnitus without resorting to speculation.  Initially, the Board notes that the examiner's opinion is internally inconsistent.  Specifically, while the examiner opined that the Veteran's tinnitus was not associated with his hearing loss, he also opined that there was insufficient information to render a conclusive opinion regarding the etiology of the Veteran's hearing loss.  Additionally, the examiner did not provide a reason why the evidence of record was insufficient to render an etiological opinion or explain what additional information would allow the examiner to rendering a non-speculative opinion.  Accordingly, further clarification is required.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (holding that a medical opinion that states that no conclusion may be reached without resorting to speculation must explain the basis for such an opinion and whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge).  

Additionally, the record reflects the Veteran receives continuing VA treatment.  Therefore, any outstanding and current ongoing medical records should be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records dated from August 24, 2016 to present.

2.  Ask the Veteran to provide the names and addresses of all medical care providers that have treated him for his tinnitus.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the appellant and his representative should be notified of such.

3.  Thereafter, obtain an addendum opinion from the April 2009 examiner, or an appropriate substitute.  If the examiner determines that an additional examination is required to render the requested opinions, then one should be scheduled.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, the August 2005 and April 2009 VA audiological examination reports, and lay statements.  Thereafter, the examiner should opine on the following:
a.  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's tinnitus manifested during service, within one year of his separation from service, or is otherwise etiologically related to service, including his reported in-service noise exposure.

b.  If the Veteran's tinnitus is not related to his active service, opine whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's tinnitus was caused by his service-connected bilateral hearing loss.

c.  If the Veteran's tinnitus is not caused by his service-connected bilateral hearing loss, opine whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's tinnitus is aggravated (permanently worsened beyond the natural progression of the disease versus temporary exacerbation of symptoms) by his service-connected bilateral hearing loss.

A complete rationale for all opinions expressed should be provided.

4.  After completing the above and any other development deemed necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


